DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 14 SEPTEMBER 2021, with respect to the objection to the drawings, the double patenting rejection, the 112(b) rejections, claim objections and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the double patenting rejection, the 112(b) rejections, claim objections and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendment to the claims submitted on 14 SEPTEMBER 2021, Applicant has amended the independent claims to include the limitation of original Claims 5 and 18 into Claims 1 and 13, respectively.  The limitation of “wherein substantially absorbent to infrared radiation includes absorbing infrared radiation to transition a portion of the first layer and the third layer from a solid phase to a molten phase”, is not found or taught in the previously applied reference to JACKINSKY.  While in [0021], the reference uses laser welding to weld the intermediate layer 12 to the top layer 14 and bottom layer 16, it does not specifically teach the top and bottom layer to be melted, only the intermediate layer.  While overall device may ended up with three layers bonded together, the language directed at how the layers are bonded together are different and not taught in JACKINSKY. 
Furthermore, newly added language directed towards “wherein the second layer comprises a set of arcuate protrusions configured to offset a center of mass of the microfluidic rotor device from a center of the microfluidic rotor device” and “a microfluidic rotor device” is not found in JACKINSKY.  
The Examiner has updated the search and reconsidered prior art.  Upon further searching and consideration, the Examiner has found the NELSON reference, US Patent 4,580,597, which teaches a microfluidic rotor device, with arcuate protrusions, Figure 1, arcuate ribs 40, Column 4, however, the protrusion are not “offset a center of mass of the microfluidic rotor device from a center of the microfluidic rotor device” as required by the newly amended Claims 1 and 13.  
In addition, the combination of JACKINSKY and NELSON would not lead to an operable device.  While both references teach a microfluidic device and each teach parts of the instant invention, there is no teaching or motivation to combine the two reference to suggest the claimed invention directed at an apparatus, comprising: a microfluidic rotor device having: a first layer being substantially transparent; a second layer coupled to the first layer to collectively define a set of wells, the second layer defining a channel, the second layer being substantially absorbent to infrared radiation; and a third layer coupled to the second layer, the third layer defining an opening configured to receive a fluid, the third layer being substantially transparent, wherein the channel establishes a fluid communication path between the opening and the set of wells; wherein substantially absorbent to infrared radiation includes absorbing infrared radiation to transition a portion of the first layer and the third layer from a solid phase to a molten phase; and wherein the second layer comprises a set of arcuate protrusions configured to offset a center of mass of the microfluidic rotor device from a center of the microfluidic rotor device.
The Examiner is unable to provide a new rejection which would fairly teach and/or suggest all of the limitation of the claimed invention.  
Claims 1-4, 6-17 and 19-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797